—In an action to recover damages for personal injuries, the plaintiffs appeal, as *617limited by their brief, from so much of an order of the Supreme Court, Kings County (Hutcherson, J.), dated May 15, 1992, as denied those branches of their motion which were for discovery with respect to items numbered 6, 7, 8, 9, and 12 of the plaintiffs’ demand, restricted compliance with regard to items numbered 2, 3, 4, and 11 of the demand, and denied their request for a further deposition of a witness with knowledge.
Ordered that the order is affirmed insofar as appealed from, with costs.
We reject the plaintiffs’ contention that the court improperly limited discovery (see, CPLR 3101 [a]; 3120 [a] [1] [i]; Benzenberg v Telecom Plus, 119 AD2d 717). Bracken, J. P., Miller, Santucci and Altman, JJ., concur.